


Exhibit 10.2

EMPLOYMENT AGREEMENT

          This EMPLOYMENT AGREEMENT, dated as of September 26, 2008 (this
“Agreement”), between SIRIUS XM RADIO INC., a Delaware corporation (the
“Company”), and James J. Rhyu (the “Employee”).

          In consideration of the mutual covenants and conditions set forth
herein, the Company and the Employee agree as follows:

          1.      Employment. Subject to the terms and conditions of this
Agreement, the Company hereby employs the Employee, and the Employee hereby
accepts employment with the Company.

          2.      Duties. (a) The Employee shall be employed in the capacity of
Senior Vice President and Chief Accounting Officer of the Company. The Employee
shall perform such activities and duties as the Company shall, from time to
time, reasonably specify and direct.

          (b)      The Employee shall generally perform his duties and conduct
his business at the offices of the Company in Washington, DC.

          3.      Term. The term of this Agreement shall commence on September
26, 2008 and end on September 25, 2011, unless terminated earlier pursuant to
the provisions of Section 6 (the “Term”).

          4.      Annual Base Salary. (a) During the Term, the Employee shall be
paid an annual base salary of $325,000 (the “Base Salary”), subject to any
increases that the Company shall approve; provided that, consistent with state
and federal law and the Company’s policies, the Company reserves the right to
(i) require that any leave, including Family Medical Leave Act leave, be unpaid,
(ii) require the Employee to exhaust any paid leave available to the Employee,
such as sick pay, vacation or short term disability benefits, during any leave
and for any absence or inability to work due to illness, injury or disability,
and (iii) make lawful deductions from the Employee’s salary for any period where
the Employee is unable to work or absent from work, and for which no such paid
benefits are available. All amounts paid to the Employee under this Agreement
shall be in U.S. dollars. The Base Salary shall be paid at least monthly and, at
the option of the Company, may be paid more frequently.

          (b)      All compensation paid to the Employee hereunder shall be
subject to any payroll and withholding deductions required by any applicable
law, including, without limitation, federal, state and local income tax
withholding, federal unemployment tax and social security (FICA).

          5.      Additional Compensation, Expenses and Benefits. (a) During the
Term, the Company shall reimburse the Employee for all reasonable and necessary
business expenses incurred and advanced by him in carrying out his duties under
this Agreement. The Employee shall present to the Company an itemized account of
such expenses in such form as may be required by the Company from time to time.

--------------------------------------------------------------------------------




2

          (b)      During the Term, the Employee shall be entitled to
participate in any benefit plans, programs and policies which may be made
available to the officers of the Company generally, including, without
limitation, medical, dental and life insurance; provided that the Employee shall
participate in any stock option or stock purchase or compensation plan currently
in effect or subsequently established by the Company to the extent, and only to
the extent, authorized by the plan document or by the Board of Directors of the
Company (the “Board”) or the Compensation Committee thereof.

          (c)     During the Term, the Employee shall be entitled to participate
in any bonus plans generally offered to employees at the same level. Bonuses are
subject to satisfaction of objectives established by the Board, and the
Compensation Committee thereof, and may be paid in the form of cash, stock
options, restricted stock, restricted stock units or other securities of the
Company. It is currently the Company’s practice to pay any annual bonus one half
in cash and one half in restricted stock units that vest approximately one year
from the date of issue so long as the Employee remains an employee of the
Company on that date. The Employee shall not be entitled to any guaranteed
bonus.

          (d)      The Employee shall be entitled to carry forward any unused
vacation balance he has accrued while an employee of XM Satellite Radio Inc. as
of the date of this Agreement to the same extent that other employees of XM
Satellite Radio Inc. are entitled to carry forward unused vacation days.

          6.      Termination. The date upon which this Agreement is deemed to
be terminated in accordance with any of the provisions of this Section 6 is
referred to herein as the “Termination Date.”

          (a)      The Company has the right and may elect to terminate the
Employee for Cause at any time. For purposes of this Agreement, “Cause” means
the occurrence or existence of any of the following:

          (i)      a breach by the Employee of (A) the terms of this Agreement
or (B) his duty not to engage in any transaction that represents, directly or
indirectly, self-dealing with the Company or any of its affiliates (which, for
purposes hereof, shall mean any individual, corporation, partnership,
association, limited liability company, trust, estate, or other entity or
organization directly or indirectly controlling, controlled by, or under direct
or indirect common control with the Company) which has not been approved by a
majority of the disinterested directors of the Board, if any such material
breach described in clause (A) or clause (B) remains uncured after thirty days
have elapsed following the date on which the Company gives the Employee written
notice of such breach;

          (ii)      a breach by the Employee of any duty referred to in clause
(i) above with respect to which at least one prior notice was given under clause
(i);

          (iii)      any act of dishonesty, misappropriation, embezzlement,
intentional fraud, or similar intentional misconduct by the Employee involving
the Company or any of its affiliates;

--------------------------------------------------------------------------------




3

          (iv) the conviction or the plea of nolo contendere or the equivalent
in respect of a felony or a misdemeanor with respect to which fraud or
dishonesty is a material element;

          (v) any damage of a material nature to any property of the Company or
any of its affiliates caused by the Employee’s willful misconduct or gross
negligence;

          (vi) the Employee’s failure to comply with (A) the policies and
procedures of the Company in effect from time to time, other than inadvertent
failures which do not have an adverse effect on the Company; or (B) the
Company’s reasonable written instructions within five days after delivery to the
Employee of such written instructions; or

          (vii) conduct by the Employee that, in the reasonable good faith
written determination of the Company, demonstrates unfitness to serve as an
officer of the Company or its affiliates, including, without limitation, (A) the
repeated nonprescription use of any controlled substance or the repeated use of
alcohol or any other non-controlled substance; or (B) a finding by the Company
or any judicial or regulatory authority that the Employee committed acts of
unlawful harassment or violated any other state, federal or local law or
ordinance prohibiting discrimination in employment applicable to the business of
the Company or any of its operating subsidiaries.

Termination of the Employee for Cause pursuant to this Section 6(a) shall be
communicated by a Notice of Termination. This Agreement shall terminate on the
date specified in such Notice of Termination.

          (b) (i) This Agreement and the Employee’s employment hereunder shall
terminate upon the death of the Employee.

               (ii) If the Employee is unable to perform the essential duties
and functions of his position because of a disability, even with a reasonable
accommodation, for one hundred eighty days within any three hundred sixty-five
day period, and the Company, in its reasonable judgment, determines that the
exigencies created by the Employee’s disability are such that termination is
warranted, the Company shall have the right and may elect to terminate the
services of the Employee by a Notice of Disability Termination. For purposes of
this Agreement, a “Notice of Disability Termination” shall mean a written notice
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under this Section
6(b)(ii). For purposes of this Agreement, no such purported termination by the
Company shall be effective without such Notice of Disability Termination. This
Agreement shall terminate on the day after such Notice of Disability Termination
is received by the Employee.

          (c) (i) If the Employee resigns for Good Reason on or before July 27,
2009, the Employee will be entitled to the benefits set forth in Section 6(e).
Good Reason shall mean the occurrence (without the Employee’s written consent
referencing this Agreement) of any of the following acts or failures to act by
the Company:

--------------------------------------------------------------------------------




4

          (A)      the assignment to the Employee of any duties inconsistent
with the Employee’s status as Chief Accounting Officer of the Company;

          (B)     a substantial adverse alteration in the Employee’s title or in
the nature or status of the Employee’s responsibilities; provided that any such
alteration shall not constitute Good Reason if the scope of the Employee’s
duties is substantially expanded by reason of an increase in the Company’s size;

          (C)     a reduction by the Company in the Base Salary or as the same
may be increased from time to time;

          (D)      the relocation of the Employee’s principal place of
employment to a location more than 35 miles from the Employee’s principal place
of employment as of the date of this Agreement or the Company’s requiring the
Employee to be based anywhere other than such principal place of employment (or
permitted relocation thereof), except for required travel on the Company’s
business to an extent substantially consistent with the Employee’s business
travel obligations; or

          (E)      the failure by the Company to pay to the Employee any portion
of the Base Salary or annual bonus when due.

In no event will the Employee have reason to terminate employment for Good
Reason unless such act or failure to act results in a material negative change
to the Employee’s employment that has not been cured within 30 days after a
Notice of Termination for Good Reason is delivered by the Employee to the
Company. The Employer’s right to terminate the Employee’s employment for Good
Reason shall not be affected by the Employee’s incapacity due to physical or
mental illness. The Employee’s continued employment shall not constitute consent
to, or a waiver or rights with respect to, any act or failure to act
constituting Good Reason hereunder, provided that the Employee provides the
Company a written notice of Termination for Good Reason within ninety (90) days
following the occurrence of the event or July 27, 2009, whichever occurs
earlier.

          (ii)      Should the Employee wish to resign from his position with
the Company during the Term, but after July 27, 2009, the Employee shall give
fourteen days prior written notice to the Company. Failure to provide such
notice shall entitle the Company to terminate this Agreement effective on the
last business day on which the Employee reported for work at his principal place
of employment with the Company. The Agreement will terminate on the effective
date of the resignation as defined above, however, the Company may, at its sole
discretion, request that the Employee perform no job responsibilities and cease
his active employment immediately upon receipt of the notice.

          (d)      The Company shall have the absolute right to terminate the
Employee’s employment without Cause at any time. If the Company elects to
terminate the Employee without Cause, the Company shall give seven days written
notice to the Employee. This Agreement shall terminate seven days following
receipt of such notice by the Employee,

--------------------------------------------------------------------------------




5

however, the Company, at its sole discretion may request that the Employee cease
active employment and perform no more job duties immediately upon provision of
such notice to the Employee.

          (e) (i) If the employment of the Employee is terminated without Cause
or the Employee resigns for Good Reason on or before July 27, 2009:

          (A)     In lieu of any further salary payments to the Employee for
periods subsequent to the Termination Date and in lieu of any severance benefit
otherwise payable to the Employee, the Company shall pay to the Employee a lump
sum severance payment, in cash, equal to two times the sum of (1) the Employee’s
base salary as in effect immediately prior to the Termination Date or, if
higher, in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, and (2) the Employee’s target annual
bonus under any annual bonus or incentive plan maintained by the Company in
respect of the fiscal year in which occurs the Termination Date or, if higher,
the fiscal year in which the first event or circumstance constituting Good
Reason occurred.

          (B)     For the twenty-four (24) month period immediately following
the Termination Date, the Company shall arrange to provide the Employee and his
dependents health, medical, dental, and similar health insurance benefits
substantially similar to those provided to the Employee and his dependents
immediately prior to the Termination Date or, if more favorable to the Employee,
those provided to the Employee and his dependents immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, at no greater
after-tax cost to the Employee than the after-tax cost to the Employee
immediately prior to such date or occurrence; provided that, unless the Employee
consents to a different method, such health insurance benefits shall be provided
through a third-party insurer. Benefits otherwise receivable by the Employee
pursuant to this Section 6(e)(i)(B) shall be reduced to the extent benefits of
the same type are received by or made available to the Employee during the
twenty-four (24) month period following the Employee’s termination of employment
(and any such benefits received by or made available to the Employee shall be
reported to the Company by the Employee); provided, that the Company shall
reimburse the Employee for the excess, if any, of the after-tax cost of such
benefits to the Employee over such cost immediately prior to the Termination
Date or, if more favorable to the Employee, the first occurrence of an event or
circumstance constituting Good Reason. Amounts reimbursed to the Employee in one
taxable year may not affect the amounts eligible for reimbursement in any other
taxable year.

          (C)      Notwithstanding any provision of any annual or long term
incentive plan to the contrary, the Company shall pay to the Employee a lump sum
amount, in cash, equal to the sum of (1) any unpaid incentive compensation which
has been allocated or awarded to the Employee for a completed fiscal year or
other measuring period preceding the Termination Date under any such plan and
which, as of the Termination Date, is contingent only upon the continued
employment of the Employee to a subsequent date, and (2) a pro rata portion to
the Termination Date of the aggregate value of all contingent cash incentive
compensation awards to the Employee for all then

--------------------------------------------------------------------------------




6

uncompleted periods under any such plan, calculated as to each such award by
multiplying the award that the Employee would have earned on the last day of the
performance award period, assuming the achievement, at the target level, of the
individual and corporate performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such performance award period through the
Termination Date by the total number of months contained in such performance
award period.

          (D)      The Company shall provide the Employee with outplacement
services suitable to the Employee’s position for a period of two years or, if
earlier, until the first acceptance by the Employee of an offer of employment.

          (ii)      Notwithstanding any other provisions of this Agreement, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Section during the six-month period
immediately following the Termination Date shall instead be paid on the first
business day after the date that is six months following the Employee’s
“separation from service” within the meaning of Section 409A of the Code.

          (iii)      (A) In the event that any payment or benefit received or to
be received by the Employee (including any payment or benefit received or to be
received in connection with the termination of the Employee’s employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement) (all such payments and benefits, including the payments specified
in Section 6(e) (the “Severance Payments”), being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to an excise tax, then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
cash Severance Payments shall first be reduced, and the noncash Severance
Payments shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (1) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (2) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Employee would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments); provided, however, that the
Employee may elect to have the noncash Severance Payments reduced (or
eliminated) prior to any reduction of the cash Severance Payments.

          (B)      For purposes of determining whether and the extent to which
the Total Payments will be subject to excise tax and the amount of such excise
tax, (1) no portion of the Total Payments the receipt or enjoyment of which the
Employee shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of

--------------------------------------------------------------------------------




7

section 280G(b) of the Code shall be taken into account, (2) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Employee and the Company, does not
constitute a “parachute payment” within the meaning of section 280G(b)(2) of the
Code (including by reason of section 280G(b)(4)(A) of the Code) and, in
calculating the excise tax, no portion of such Total Payments shall be taken
into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to such
reasonable compensation, and (3) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
in accordance with the principles of sections 280G(d)(3) and (4) of the Code.
For purposes of this Section 6(e)(iii), (1) the Employee shall be deemed to pay
federal income tax at the highest marginal rate of federal income taxation in
the calendar year in which the applicable Total Payment is to be made and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of the Employee’s residence in the calendar year in which the
applicable Total Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes and (2) except to the extent that the Employee otherwise notifies the
Company, the Employee shall be deemed to be subject to the loss of itemized
deductions and personal exemptions to the maximum extent provided by the Code
for each dollar of incremental income.

          (C)      At the time that payments are made under this Agreement, the
Company shall provide the Employee with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from Tax Counsel or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement). If the Employee objects to the Company’s calculations, the Company
shall pay to the Employee such portion of the Severance Payments (up to 100%
thereof) as the Employee determines is reasonably necessary to result in the
proper application of subsection (1) of this Section 6(e)(iii).

          (iv)      The Company also shall pay to the Employee all legal fees
and expenses incurred by the Employee in disputing in good faith any issue
hereunder relating to the termination of the Employee’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of the Employee’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require.

          (v)      Notwithstanding the foregoing, the Company’s obligations to
pay or provide any benefits pursuant to Section 6(e) shall (A) cease as of the
date the Employee breaches any of the provisions of Section 8 or 9 of this
Agreement and (B) be conditioned upon the Employee executing and delivering a
separation agreement and release of claims against the Company in a form
agreeable to the Company.

--------------------------------------------------------------------------------




8

          (vi)      The payments provided in Sections 6(e)(i)(A) and (C) shall
be made not later than the fifth day following the date on which the release
described in Section 6(e)(v) becomes irrevocable.

          (f)      If the employment of the Employee is terminated without Cause
during the Term, but after July 27, 2009, then the Employee shall be entitled to
(i) receive severance (in addition to any salary, benefits or other sums due the
Employee through the Termination Date), in the form of salary continuation, for
a period of one year after the Termination Date at a rate equal to his base
salary in effect on the Termination Date; (ii) receive, on the date that annual
bonuses are next paid by the Company to employees, 100% of any annual bonus,
including the cash value of any securities, that the Employee would have been
entitled to with respect to the calendar year in which the Termination Date
occurs; and (iii) the continuation, at the Company’s expense (by direct payment,
not reimbursement to the Employee) of medical and dental insurance benefits, on
the same terms as provided by the Company for active employees, under the
Consolidated Omnibus Reconciliation Act of 1985 for one year following the
Termination Date. The Company’s obligations under this Section 6(f) shall be
conditioned upon the Employee executing and delivering a separation agreement,
and release of claims against the Company in a form agreeable to the Company.

          7.      Right of First Refusal. (a) The Employee acknowledges and
agrees that five percent (5%) of the base salary received under this Agreement
is being paid in consideration of the Employee’s agreement that during the Term,
the Employee will not negotiate, or allow any other person or entity to enter or
negotiate on the Employee’s behalf, any oral or written agreement for the
Employee’s services, give or accept an option for the Employee’s services, give
or accept an option or receive future rights of any kind to provide the
Employee’s services to any person or entity whatsoever, including, without
limitation, services to be performed after the Term.

          (b)      The Employee agrees to immediately notify the Company in
writing of all offers of employment, whether oral or in writing, received by the
Employee from any third party during the Term.

          (c)     If the Company desires to continue to utilize the Employee’s
services after the expiration of this Agreement, the Company shall so notify the
Employee, in writing, prior to the expiration of this Agreement. Upon such
written notification the Employee shall negotiate in good faith exclusively with
the Company concerning continuation of the Employee’s employment with the
Company following expiration of this Agreement. Nothing contained herein shall
relieve the Employee of his or her non-compete and/or right-of-first-refusal
obligations contained in this Agreement.

          8.      Nondisclosure of Confidential Information. (a) The Employee
acknowledges that in the course of his employment he will occupy a position of
trust and confidence. The Employee shall not, except as may be required to
perform his duties or as required by applicable law, disclose to others or use,
whether directly or indirectly, any Confidential Information.

          (b)      “Confidential Information” shall mean information about the
Company’s business and operations that is not publicly disclosed by the Company
and that was learned by

--------------------------------------------------------------------------------




9

the Employee in the course of his employment by the Company, including, without
limitation, any proprietary knowledge, business plans, business strategies,
patents, trade secrets, data, formulae, information and client and customer
lists and all papers and records (including computer records) of the documents
containing such Confidential Information. Confidential Information shall not
include information that becomes public other than through disclosure by the
Employee or information the Employee is required to disclose by law or legal
process. The Employee acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company, and that such
information gives the Company a competitive advantage. The Employee agrees to
deliver or return to the Company, at the Company’s request at any time or upon
termination or expiration of his employment or as soon as possible thereafter,
all documents, computer tapes and disks, records, lists, data, drawings, prints,
notes and written information (and all copies thereof) furnished by the Company
or prepared by the Employee in the course of his employment by the Company.

          (c)      The provisions of this Section 8 shall survive any
termination of this Agreement.

          9.      Covenant Not to Compete; Matching Right. (a) For one year
following the end of the Term (the “Restricted Period”), the Employee will not,
directly or indirectly, enter into the employment of, render services to, or
otherwise assist, any person or entity engaged in any operations in North
America principally involving the transmission or production of radio
entertainment programming or that competes with any material aspect of the
business of the Company (each, a “Competitor”). Without limiting the generality
of the foregoing, the Employee agrees that during the Restricted Period, the
Employee will not call on or otherwise solicit business or assist others to
solicit business from any of the customers or potential customers of the Company
as to any product or service that competes with any product or service provided
or marketed by the Company at the end of the Term. The Employee agrees that
during the Restricted Period he will not solicit or assist others to solicit the
employment of or hire any employee of the Company without the prior written
consent of the Company.

          (b)      During the Restricted Period, the Employee shall also not
agree to enter into the employment of or perform services for any Competitor
following the Restricted Period unless the Employee has first offered to enter
into an agreement for his services with the Company on terms and conditions at
least as favorable to the Company as those offered to the Employee by such
Competitor. The Company shall have seven days from receipt of notice from the
Employee of any such offer within which to notify the Employee of the Company’s
election to accept said offer. Notice to the Company of any such offer must be
in writing, set forth all details of such offer and contain the signature of
both the offeror and offeree, acknowledging the validity of the offeror’s offer
and the offeree’s willingness to accept such offer. The Company shall be deemed
to have accepted the Employee’s offer by acceptance of all terms thereof that
are reducible to a determinable amount of money. If the Company does not accept
any offer of which the Employee duly notifies the Company, and the Employee does
not enter into the employ of or provide services for the third party on the
terms and conditions set forth in said offer, the terms of this Section shall
apply to any subsequent offer to or by the Employee during the Restricted
Period.

          10.      Termination of Prior Employment. As of the date of this
Agreement, the Employee voluntarily resigns his employment with XM Satellite
Radio Holdings Inc. and XM

--------------------------------------------------------------------------------




10

Satellite Radio Inc. (collectively, “XM”). The Employee acknowledges that any
employment agreement or Change in Control Severance Agreement with XM (“XM
Agreement”) is extinguished and superseded by this Agreement, and the Employee
waives, releases and forever discharges XM, and their predecessors, successors,
and assigns, if any, as well as its and their officers, directors and employees,
stockholders, agents, servants, representatives, and attorneys, and the
predecessors, successors, heirs and assigns of each of them (collectively
“Released Parties”), from any and all grievances, claims, demands, causes of
action, obligations, damages and/or liabilities of any nature whatsoever,
whether known or unknown, suspected or claimed, which the Employee ever had, now
has, or claims to have against the Released Parties, by reason of any act or
omission occurring before the date of this Agreement, including, without
limiting the generality of the foregoing, any and all claims arising out of any
alleged contract of employment or severance plan or agreement, including any XM
Change in Control Severance Agreement, whether written, oral, express or
implied, or any federal, state or local civil or human rights or labor law,
ordinances, rules, regulations, guidelines, statutes, common law, contract or
tort law, arising out of or relating to the Employee’s employment with and/or
separation from XM, and/or any events occurring at the time of or prior to the
execution of this Agreement. Notwithstanding the above, it is the intent of the
Company and the Employee that any restricted stock or stock options granted to
the Employee pursuant to the 1998 Shares Award Plan or 2007 Stock Incentive Plan
(collectively “XM Plans”), will continue to vest on the same terms and
conditions provided in such XM Plans and applicable grant agreement as if he had
continued to be employed with XM during the Term.

          11.      Remedies. The Employee and Company agree that damages for
breach of any of the covenants under Sections 8 and 9 above will be difficult to
determine and inadequate to remedy the harm which may be caused thereby, and
therefore consent that these covenants may be enforced by temporary or permanent
injunction without the necessity of bond. The Employee believes, as of the date
of this Agreement, that the provisions of this Agreement are reasonable and that
the Employee is capable of gainful employment without breaching this Agreement.
However, should any court or arbitrator decline to enforce any provision of
Section 8 or 9 of this Agreement, this Agreement shall, to the extent applicable
in the circumstances before such court or arbitrator, be deemed to be modified
to restrict the Employee’s competition with the Company to the maximum extent of
time, scope and geography which the court or arbitrator shall find enforceable,
and such provisions shall be so enforced.

          12.      Indemnification. The Company shall indemnify the Employee to
the full extent permitted by the Company’s Amended and Restated Certificate of
Incorporation and Amended and Restated Bylaws and the laws of the State of
Delaware in connection with his activities as an employee and/or officer of the
Company.

          13.      Modification. Any waiver, alteration, amendment or
modification of any provisions of this Agreement shall not be valid unless in
writing and signed by the party against whom enforcement thereof is sought.

          14.      Severability. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.

--------------------------------------------------------------------------------




11

          15.     Assignment. The Employee may not assign any of his rights or
delegate any of his duties hereunder without the prior written consent of the
Company.

          16.      Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the successors in interest of the Employee and the
Company.

          17.     Notice. All notices and other communications required or
permitted hereunder shall be made in writing and shall be deemed effective when
delivered personally or by facsimile transmission (with confirmation of the
transmission obtained by the sender), one day after delivery to a nationally
recognized overnight courier with next day delivery specified and five days
after mailing by registered or certified mail:

if to the Company:

Sirius XM Radio Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: General Counsel
Telecopier: (212) 584-5353

if to the Employee:

Address on file in the offices
of the Company

or to such other person or address as either of the parties shall furnish in
writing to the other party from time to time in accordance with this Section 17.

          18.      Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within the State of New York.

          19.      Non-Mitigation. The Employee shall not be required to
mitigate damages or seek other employment in order to receive compensation or
benefits under Section 6 of this Agreement; nor shall the amount of any benefit
or payment provided for under Section 6 of this Agreement be reduced by any
compensation earned by the Employee as the result of employment by another
employer.

          20.      Arbitration. (a) The Employee and the Company agree that if a
dispute arises concerning or relating to the Employee’s employment with the
Company, or the termination of the Employee’s employment, such dispute shall be
submitted to binding arbitration under the rules of the American Arbitration
Association in effect at the time such dispute arises. The arbitration shall
take place in New York, New York, and both the Employee and the Company agree to
submit to the jurisdiction of the arbitrator selected in accordance with the
American Arbitration Association rules and procedures. Except as provided for
below, the Employee and the Company agree that this arbitration procedure will
be the exclusive means of redress for any

--------------------------------------------------------------------------------




12

disputes relating to or arising from the Employee’s employment with the Company
or his termination, including disputes over rights provided by federal, state,
or local statutes, regulations, ordinances, and common law, including all laws
that prohibit discrimination based on any protected classification. The parties
expressly waive the right to a jury trial, and agree that the arbitrator’s award
shall be final and binding on both parties, and shall not be appealable. The
arbitrator shall have discretion to award monetary and other damages, and any
other relief that the arbitrator deems appropriate and is allowed by law.

          (b)     The Company and the Employee agree that the sole dispute that
is excepted from Section 20(a) is an action seeking injunctive relief from a
court of competent jurisdiction regarding enforcement and application of
Sections 8 and 9 of this Agreement, which action may be brought in addition to,
or in place of, an arbitration proceeding in accordance with Section 20(a).

          21.      Counterparts. This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

          22.      Employee’s Representations. The Employee hereby represents
and warrants to the Company that he is not now under any contractual or other
obligation that is inconsistent with or in conflict with this Agreement or that
would prevent, limit, or impair the Employee’s performance of his obligations
under this Agreement.

          23.     Complete Agreement. This Agreement is intended to be the
final, complete, and exclusive statement of the terms of the Employee’s
employment by the Company. This Agreement supersedes all other prior and
contemporaneous agreements, representations and statements, whether written or
oral, express or implied, pertaining in any manner to the employment of the
Employee, and it may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. To the extent that the practices,
policies, or procedures of the Company, now or in the future, apply to the
Employee and are inconsistent with the terms of this Agreement, the provisions
of this Agreement shall control.

 

--------------------------------------------------------------------------------




13

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

  SIRIUS XM RADIO INC.                     By:    /s/ John H. L. Schultz    
John H. L. Schultz     Senior Vice President     Human Resources                
      /s/ James J. Rhyu       James J. Rhyu

 




--------------------------------------------------------------------------------